Citation Nr: 0314059	
Decision Date: 06/26/03    Archive Date: 06/30/03

DOCKET NO.  99-06 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to compensation under 38 C.F.R. § 1151 (West 1991 
& West 2002) for a chronic dental disability of tooth # 29 to 
include loss of tooth with jaw impairment and dental phobia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel

INTRODUCTION

The veteran had active duty from August 1983 to January 1987.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs Regional Office (RO) in Oakland, California.  That 
decision denied service connection for a dental disability 
under 38 U.S.C.A. § 1151.  

The Board notes that the veteran filed a claim for a 
compensable rating for left ear hearing loss in July 1999.  
In a February 2001 rating action, the RO continued the 
noncompensable evaluation.  The veteran submitted a notice of 
disagreement and a statement of the case was issued in 
September 2001.  The veteran did not timely perfect his 
appeal with respect to his hearing loss claim, and the RO 
closed his appeal.  In March 2003 he again sought an 
increased rating.  The issue of entitlement to a compensable 
rating for left ear hearing loss is referred to the RO for 
adjudication.   


REMAND

In an August 2001 Board remand, the veteran was asked to 
supply the names and addresses of all persons or facilities 
that treated him for any of his claimed disabilities since 
1993.  In a statement in support of claim received in 
February 2002, the veteran provided a claim history that 
included a list of all VA, civilian, military, and other 
medical or professional evaluations for his claimed 
conditions.  That document was dated in April 2001, but was 
also received in February 2002.  

The veteran reported receiving treatment in April 2001 from a 
Dr. Killeen at 1600 Sunrise, #16, Modesto, California, 95355.  
There is a written notation (it is unclear by whom) that 
those records were sent to the Oakland RO in April 2001, 
however, the records are not associated with the claims file.  
There is no indication that an attempt was made to obtain the 
veteran's medical records from Dr. Killeen, or that the 
records are in fact in the possession of the Oakland RO.  

Given VA's duty to assist the veteran in substantiating his 
claims, the identified records must be obtained.  38 U.S.C.A. 
§ 5103A (West 2002).

The case must be remanded for the following:

The RO should take all necessary steps to 
obtain all treatment records for the 
veteran from Dr. Killeen, especially for 
the period during April 2001, and 
associate them with the claims folder.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





